I dissent from the conclusion reached.
I am in accord with the holding of paragraph 1 that the defendant was deprived of his constitutional right against self-incrimination in respect of the two charges of failing to make and file his financial statement.
I agree with the holding of the second paragraph that the court was justified in finding that the defendant violated in several instances the corrupt practices act by promising public employment to aid his election; and I agree that the court did not err in refusing to find that such acts were trivial and unimportant and not of such character that they should result in a forfeiture of office. *Page 521 
In the matter of calling a party to the stand under cross-examination and putting him to an assertion of his constitutional privilege, and then referring unfavorably to his exercise of his privilege, I am in accord with the law of the Indiana court quoted in the prevailing opinion in a case similar to the one at bar, but not quite the same; for Penttila later went on the stand in his own defense and apparently testified to the things about which he would have been interrogated. Whether this is a differentiating circumstance I do not consider. Conceding that all stated in paragraph 4 is correct, still the appellant cannot prevail unless the court wrongly viewed the effect of his claim of privilege as paragraph 5 of the prevailing opinion holds.
The language used by the trial judge in his memorandum does not show in my view in any substantial way that he found against Penttila because of his successful claim of privilege. He was strongly impressed with the view that Penttila had violated the corrupt practices act. He thought that "the majority of the offenses found true are all but admitted by the respondent." He referred to the defendant's claiming his privilege and made his comment. It would not be surprising if there were found in the opinions of this court passing remarks of like import. This thought was not the basis of the trial court's decision; the finding was not the result of a misapplication of law by the court; and the result of a fairly tried case is changed by a technical interpretation of the trial court's viewpoint, and not one which should be ascribed to it, when it was surely not a controlling or important factor in its finding. I think the order for an annulment of the election and the forfeiture of the defendant's office should stand.